ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 2 May 2022 has been entered and considered. Claims 1, 5, and 11 have been amended. Claims 2, 12, and 20 have been canceled. Claims 1, 3-11, and 13-19 are allowed. 

Response to Amendment
Claim Rejections - 35 USC § 112
In view of the amendment to claim 5, the rejections under 35 USC 112 have been withdrawn. 

Prior Art Rejections
In view of the amendments to independent claims 1 and 11 incorporating the allowable features of dependent claims 2 and 12, respectively, the prior art rejections are withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Each of independent claims 1 and 11 recites, in some variation: capturing, by a 3D-depth camera, 3D image data of a vehicle storage area; determining, based on the set of 3D image data and by a 3D data analytics application (app) executing on one or more processors communicatively coupled to the 3D-depth camera, a package wall within the vehicle storage area; and assigning a wall grade to the package wall, wherein the package wall is defined within the set of 3D image data by a plurality of packages each having a similar depth dimension, and wherein the package wall has a wall height, wherein the 3D data analytics app determines the wall grade by comparing the similar depth dimension to a wall depth threshold value and by comparing the wall height to a wall height threshold value. The cited art of record does not teach or suggest such a combination of features. 
Groble, the closest prior art or record, is directed to a 3D imaging system that ranks package wall scores, the package walls comprising packages loaded into a trailer. Groble discloses a monitor 102 including a three dimensional camera which is able to measure depth of pixels in the captured image, the monitor being directed into the trailer so as to visualize the building of package walls as the trailer is loaded. Groble further discloses that a package wall 108 is imaged by the monitor and graded based on a number of features including the number of (desirable) "T" formations, the number of gaps, the total gap area, the number of overhangs, the total overhang area, the number of non-level packages, the total non-level area of packages, the number of loader pose violations, and the weight of the package during a loader pose violations. 
However, Groble does not teach or suggest that the 3D data analytics app determines the wall grade by comparing the similar depth dimension to a wall depth threshold value and by comparing the wall height to a wall height threshold value, as required by the independent claims. 
Konolige (U.S. Patent No. 9,102,055) is directed to facilitating robot interaction with objects. In particular, Konolige discloses that a robot captures images of its environment and recognizes objects (e.g., boxes) therein. Konolige further discloses that the boxes may be recognized by first segmenting the objects in the images by considering the maximum expected dimensions of the boxes.
However, even if Konolige’s implicitly discloses a comparison of maximum expected dimensions of the boxes with the dimensions detected in the images, Konolige is silent about applying such a comparison to the grading of a package wall. Moreover, even if the teachings of Konolige were combined with those of Groble, the combination would be silent about the maximum dimensions of a package wall. Rather, the maximum expected dimensions of a single box would be considered, as taught by Konolige. That is, even if combined with Groble, Konolige would not teach or suggest that the 3D data analytics app determines the wall grade by comparing the similar depth dimension to a wall depth threshold value and by comparing the wall height to a wall height threshold value, as required by the independent claims. The remaining cited art of record does not cure this deficiency. 
Because the cited art of record does not teach or suggest each and every feature of independent claims 1 and 11, these claims are allowed. Claims 3-10 are allowed by virtue of their dependency on claim 1. Claims 13-19 are allowed by virtue of their dependency on claim 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663